Citation Nr: 1130744	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  95-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for birth defects, to include sinus and skin disabilities in the Veteran's child.

2.  Entitlement to service connection for a skin disease.

3.  Entitlement to an increased rating for a lumbosacral strain with degenerative disc disease, currently rated 40 percent disabling.

4.  Entitlement to an increased rating for degenerative arthritis of the right shoulder, currently rated 30 percent disabling.

5.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity.

7.  Entitlement to an increased rating for degenerative arthritis of the right elbow, currently rated 10 percent disabling.

8.  Entitlement to an increased rating for degenerative arthritis of the left knee, currently rated 10 percent disabling.

9.  Entitlement to an increased rating for degenerative arthritis of the right knee, currently rated 10 percent disabling.

10.  Entitlement to an increased rating for nasal congestion/chronic sinusitis, currently rated 10 percent disabling.

11.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to February 7, 2009.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.
These matters come before the Board of Veterans' Appeals (Board) from September 1996 and February 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In the September 1996 decision, the RO granted an increased 10 percent disability rating for a lumbar strain, effective February 23, 1994.

In the February 2008 decision, the RO denied entitlement to an increased rating in excess of 20 percent for degenerative arthritis of the right shoulder.

In October 1998, the Board remanded the issue of entitlement to an increased rating for a lumbosacral strain for further development.

In August 1999, the RO granted an increased 20 percent disability rating for a lumbosacral strain, effective July 31, 1996.

In September 2000 and February 2004, the Board remanded the issue of entitlement to an increased rating for a lumbosacral strain for further development.

In March 2004, the Appeals Management Center granted an increased 40 percent disability rating for a lumbosacral strain with degenerative disc disease, effective March 27, 2003.

In January 2005, the Board remanded the issue of entitlement to an increased rating for a lumbosacral strain with degenerative disc disease for further development.

In February 2006, the Board granted an increased 40 percent disability rating, from July 31, 1996 to March 26, 2003, and denied entitlement to an increased rating in excess of 40 percent since March 27, 2003 for a lumbosacral strain with degenerative disc disease.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In May 2007, the Court vacated the Board's February 2006 decision and remanded the case for readjudication in compliance with directives specified in a Joint Motion filed by counsel for the Veteran and VA.
In September 2007, the Board remanded the issue of entitlement to an increased rating for a lumbosacral strain with degenerative disc disease for further development.

In September 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In April 2010, the RO granted service connection for radiculopathy of the right and left lower extremities and granted initial 10 percent disability ratings, both effective September 12, 2008.  These determinations are also on appeal as part of the claim for an increased rating for a lumbosacral strain with degenerative disc disease.  The RO also granted a TDIU, effective February 7, 2009.  However, as explained below, the issue of entitlement to a TDIU prior to this date remains before the Board as part of the increased rating claims.

On various occasions, the Veteran and  his representative have submitted conflicting statements as to whether a Board hearing before a Veterans Law Judge was desired.  In June 2011, the Board sent the Veteran a letter and asked him to indicate whether he wanted to attend a hearing, and indicated that a failure to respond within 30 days would result in a presumption that a hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  The letter was sent to the Veteran's address of record and was not returned as undeliverable and a copy of the letter was also sent to his representative.  The Veteran failed to respond to the June 2011 letter.

Since the Veteran failed to respond to the letter, it is presumed that he does not want a hearing and the Board shall proceed to consider his appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  An evaluation must be made as to whether there are circumstances in the veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a)

In April 2010, the RO granted a TDIU, effective February 7, 2009.  Therefore, the issue of entitlement to a TDIU is not before the Board as for the period since that date.  However, the Veteran's claim for an increased rating for a lumbosacral strain with degenerative disc disease was received on July 31, 1996 and there is evidence that he experienced periods of unemployment between that date and February 7, 2009 and he reported that he was unable to work due to his back disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for the period prior to February 7, 2009.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not include an opinion as to whether the Veteran's service-connected disabilities, alone, were sufficient to prevent him from securing or following employment for which his education and occupational experience would have otherwise qualified him prior to February 7, 2009.

The schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) were met as of November 30, 2000.  However, prior to this date, the percentage ratings did not meet the scheduler requirements.  See 38 C.F.R. § 4.25 (2010).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the issue of entitlement to a TDIU prior to February 7, 2009 is inextricably intertwined with the issues of entitlement to increased ratings for a lumbosacral strain and degenerative arthritis of the right shoulder.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).  

In March 2007, the agency of original jurisdiction (AOJ) requested and received all available Social Security Administration (SSA) disability records associated with a November 2004 SSA disability claim that had been denied.  However, in an August 2009 statement (VA Form 21-4138), the Veteran stated that he had been granted SSA disability benefits for, among other things, back and shoulder disabilities.  He submitted an August 2009 letter from SSA which confirms that he was entitled to SSA disability benefits beginning in July 2009.

The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's most recent disability determination have not yet been associated with the claims file and appear to be directly relevant to the claims for increased ratings for a lumbosacral strain with degenerative disc disease and degenerative arthritis of the right shoulder.

In January 2005 and June 2009, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms for treatment provided for back and shoulder problems at North Marion Family Chiropractic (North Marion) in Mannington, West Virginia in November 2004 and March and April 2009.  The Veteran has submitted some recent treatment records from North Marion dated in April 2007 and April 2009, however there is no evidence that any efforts have otherwise been taken to obtain all available treatment records from that facility.  Furthermore, in a May 2006 letter, the Veteran stated that he had received an MRI of the right shoulder at the United Hospital Center in Clarksburg, West Virginia in March 2006, however no efforts have been taken to obtain treatment records from that facility.  Thus, a remand is also necessary to attempt to obtain these records.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).

In a March 2010 rating decision, the RO denied entitlement to service connection for birth defects, to include sinus and skin disabilities, in the Veteran's child, denied entitlement to service connection for a skin disease, denied entitlement to increased ratings in excess of 10 percent for degenerative arthritis of the right elbow, left knee, and right knee, and granted an increased 10 percent rating for nasal congestion/chronic sinusitis, effective December 1, 2008.  His representative submitted a notice of disagreement with all of these determinations in April 2010.  A statement of the case has not been issued as it relates to these issues.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case as to the issues of entitlement to service connection for birth defects in the Veteran's child, entitlement to service connection for a skin disease, and entitlement to increased ratings for degenerative arthritis of the right elbow, bilateral degenerative arthritis of the knees, and nasal congestion/chronic sinusitis.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

3.  The AOJ should take all necessary steps to obtain and associate with the claims file all treatment records for back and right shoulder disabilities from North Marion Family Chiropractic in Mannington, West Virginia and United Hospital Center in Clarksburg, West Virginia.

All efforts to obtain these records should be documented in the claims file.  If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

4.  After any evidence has been received from SSA and any additional treatment records have been obtained and associated with the Veteran's claims file, the claims file should be referred to a VA physician with appropriate expertise to determine whether his service-connected disabilities prevented him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him prior to February 7, 2009.  

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (lumbosacral strain, degenerative arthritis of the right shoulder, degenerative arthritis of the right elbow, degenerative arthritis of the right knee, degenerative arthritis of the left knee, and nasal congestion/chronic sinusitis) would have, collectively, prevented him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him for any period from July 31, 1996 to September 11, 2008).

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (lumbosacral strain, degenerative arthritis of the right shoulder, degenerative arthritis of the right elbow, degenerative arthritis of the right knee, degenerative arthritis of the left knee, nasal congestion/chronic sinusitis, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity)) would have, collectively, prevented him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him for any period from September 12, 2008 to February 6, 2009).
The opinion provider must provide a rationale for each opinion.  If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The opinion provider is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the opinion provider rejects the Veteran's reports, he or she should provide a reason for doing so.

5.  If, after completion of instructions 2 through 4 above, the schedular requirements for a TDIU are not met for the period from July 31, 1996 to November 29, 2000 and there is evidence that the service-connected disabilities precluded gainful employment , the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) for the period from July 31, 1996 to November 29, 2000.

6.  The AOJ should review the opinion to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

7.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



